Exhibit 10.4

Cooper US, Inc.

Restricted Stock Unit Agreement

This Agreement is made as of the     day of     , 2012 between Cooper US, Inc.,
a Delaware Corporation, having its principal place of business in Houston, Texas
(the “Company”) and                                             , an Executive
of the Company or an Affiliate or Subsidiary of the Company (“Executive”). All
capitalized terms used in this Agreement are as defined in the Cooper Industries
plc 2011 Omnibus Incentive Compensation Plan (the “Plan”), unless otherwise
defined in this Agreement. As used herein, the term “Company” shall include its
Affiliates and Subsidiaries.

1. Employment by the Company. The Company or one of its Affiliates or
Subsidiaries offers and Executive accepts employment as an “at will” employee of
the Company or its Affiliate or Subsidiary consistent with Executive’s current
terms and conditions except as specifically modified herein and hereinafter set
forth, and such modified terms and conditions shall supersede any conflicting
oral or written employment agreement(s) entered into by and between the Company
and Executive prior to the date of this Agreement. Executive will provide at
least thirty (30) days notice if Executive decides to terminate his or her
employment. Likewise, the Company will provide at least thirty (30) days notice
of its intention to terminate Executive’s employment.

2. Restricted Stock Unit Award. Pursuant to Article VIII of the Plan, the
Company hereby grants to the Executive, as of the date hereof, an award of
restricted stock units (“Restricted Stock Units”), subject to the restrictions
set forth in this Agreement (“Restricted Stock Unit Award”). Upon termination of
the restrictions related thereto, each Restricted Stock Unit shall be converted
into one ordinary share of Cooper Industries plc (“CBE”), par value $.01 per
share (“Common Shares”).

3. Vesting of Restricted Stock Unit Award. Except as provided in Paragraphs 5(b)
and 6 of this Agreement, the Restricted Stock Units shall vest in accordance
with the following schedule, provided the Executive is actively employed by the
Company on the date(s) the restrictions lapse:



--------------------------------------------------------------------------------

Date Restrictions Lapse

   Common Shares to be Issued

Total Restricted Stock Award

  

On the date restrictions lapse, the Company shall cause its parent, CBE, to
issue book entry shares in the Executive’s name with CBE’s transfer agent for
the designated number of Common Shares less any Common Shares used to satisfy
tax withholding obligations pursuant to Paragraph 6.

4. Dividends and Dividend Equivalents. Subject to the terms and conditions
established by the Board of Directors of CBE for payment of dividends on Common
Shares, upon distribution of the Restricted Stock Units following the lapse of
applicable restrictions, the Company shall pay to the Executive in cash an
amount equal to the aggregate amount of cash dividends the Executive would have
received had the Executive been the owner of record of all such Restricted Stock
Units from the date of this Agreement to the date of distribution.

5. Restrictions and Limitations. The Executive hereby accepts the Restricted
Stock Unit Award and agrees to the following restrictions on such Restricted
Stock Award.

(a) Forfeiture. Except as provided in (b) below, if the Executive’s active
employment with the Company terminates for any reason, Restricted Stock Units
not yet vested pursuant to Paragraph 3 on the effective date of the Executive’s
termination shall be forfeited by the Executive.

(b) Termination Upon Death or Disability. In the event of the Executive’s death
or permanent and total disability as determined under Cooper’s Group Long-Term
Disability Benefit Plan (or such other disability program or plan in which the
Executive participates), all Restricted Stock Units not yet vested pursuant to
Paragraph 3 on the date of Executive’s death or disability shall immediately
vest and all restrictions on such Restricted Stock Units shall terminate. The
Company shall cause CBE to issue Common Shares in the Executive’s name for any
such

 

- 2 -



--------------------------------------------------------------------------------

Restricted Stock Units and such Common Shares shall be issued to the Executive
as soon as practicable after the date of Executive’s separation from service (as
defined in Section 409A of the Internal Revenue Code) following the Executive’s
death or permanent and total disability.

(c) Limitations on Transferability. The Executive shall not sell, exchange,
transfer, pledge, hypothecate or otherwise dispose of the Restricted Stock Units
prior to the lapse of restrictions in accordance with Paragraph 3 of this
Agreement.

6. Tax. Upon the issuance of Common Shares to the Executive for Restricted Stock
Units under this Agreement, the Executive shall pay the Company any taxes
required to be withheld by reason of the receipt of compensation resulting from
the issuance of such Common Shares. In lieu thereof, the Company shall have the
right to retain, or the Executive may direct the Company to retain, a sufficient
number of Common Shares to satisfy the Company’s withholding obligations,
provided the value of the Common Shares used to satisfy the withholding
obligations does not exceed the minimum required tax withholding for the
transaction. The value of any Common Shares used to satisfy the tax withholding
requirement shall be determined by the closing price of the Common Shares on the
New York Stock Exchange on the date the restrictions lapse (or if shares are not
traded on the Exchange on such date, then on the immediately preceding trading
date).

7. Change in Control. The Committee has determined, pursuant to Section 15.1 of
the Plan, that upon a Change in Control, a New Employer may not honor or assume
the Restricted Stock Unit Award, nor will a New Employer’s new rights be allowed
to be substituted for the Award, and, therefore, the provisions of Section 15.2
of the Plan shall apply to the Award.

8. Consideration. The parties agree that the consideration for any issuance of
Common Shares for Restricted Stock Units hereunder shall be past services by the
Executive having a value not less than the par value of such Common Shares.

9. Cooper Industries plc 2011 Omnibus Incentive Compensation Plan (the “Plan”).
The Executive may request a copy of the Plan, which is incorporated by reference
into this Agreement, by contacting the Corporate Secretary’s Department. The
Executive agrees that this Award shall be subject to all of the terms and
provisions of the Plan.

 

- 3 -



--------------------------------------------------------------------------------

10. Covenant Not to Compete. So long as Executive is employed by the Company,
Executive shall not assist in any way, serve in any capacity with, or own,
directly or indirectly, any interest in, disclose any Confidential Information
to, or copy or retain any Confidential Information for the ultimate use by, a
Competitor of the Company (except that Executive may hold an interest in a
publicly traded Competitor not exceeding one (1) percent of the Competitor’s
outstanding stock). For one (1) year after the termination of Executive’s
employment with the Company for any reason without salary and benefits
continuation, or if terminated with salary and benefits continuation, during the
salary and benefits continuation period and for a period of one (1) year
following the end of such salary and benefits continuation, Executive shall not
assist in any way, serve in any capacity with, or own, directly or indirectly,
any interest in, a Competitor of the Company (except that Executive may hold an
interest in a publicly traded Competitor not exceeding one (1) percent) in a
Competitive Role in the Restricted Territory. As used herein, “Restricted
Territory” means the specific geographic area(s) or territories in which the
Executive engaged in business on behalf of the Company. As used herein, a
“Competitive Role” means any assistance, service, or ownership relating to the
customers, markets, products and/or services for which the Executive held
responsibility during the Executive’s employment with Company.

As used herein, “Competitor” of the Company shall include the organizations,
including any and all parent corporations, subsidiaries, joint ventures, and
successors, named on the attached Exhibit A, as applicable based on the
Affiliate or Subsidiary of the Company by which the Executive is employed.
Exhibit A may be modified as necessary to reflect any changes in the Competitors
of the Company. In the event of a transfer of Executive to another Affiliate or
Subsidiary of the Company, Exhibit A shall thereupon be modified to list the
competitors of the Affiliate or Subsidiary to which the Executive is
transferred. Where Executive transfers to another Affiliate or Subsidiary of the
Company, the current and modified Exhibit A will be in effect concurrently for
six (6) months from the date of transfer. Upon completion of the six (6) month
period, the modified Exhibit A will supersede and replace the Exhibit A
applicable to the Affiliate or Subsidiary from which Executive is transferred.
In consideration for the modification to Exhibit A when Executive transfers to
another Affiliate or Subsidiary, Executive will receive additional Confidential
Information concerning the Affiliate or Subsidiary. This Agreement will be
deemed amended upon Executive’s acceptance of the transfer. With the exception
of this modification, this Agreement will remain in full force and effect unless
and until superceded by a new Agreement.

 

- 4 -



--------------------------------------------------------------------------------

As used herein “Confidential Information” is defined to include without
limitation the following: marketing data, including analyses and projections,
strategies, business plans, product plans and competitive activity data; all
financial and profit information not required by law to be published; purchasing
or costs data; sales data including customer lists, booking reports, current
sales information, strategies, pricing, billing, and other information;
products, services, present and future developments, product specifications,
designs, manufacturing processes or techniques and manufacturing equipment;
personnel compensation and personnel; information related to the cost, quantity
and type of raw materials and components utilized in products manufactured by
the Company; information related to any product development, designs and
prototypes; the Company’s contracts, quotes, quotas, budgets, profits, profit
margins, costs, specifications, bids or proposals; the names of and other
information concerning the Company’s customers, including information related to
customer orders, requests for proposals, quotes, complaints, and preferences;
proprietary computer programs and software developed and/or used by the Company;
information related to the Company’s patents, trademarks, and copyrights,
including information related to potential patent, trademark, or copyright
disputes or negotiations regarding same with competitors; and information
pertaining to the Company or made available to Executive by the Company and
identified or treated as confidential or secret.

11. Non-Solicitation of Employees. So long as Executive is employed by the
Company and for one (1) year after Executive’s termination from the Company for
any reason without salary and benefits continuation, or if terminated with
salary and benefits continuation, during the salary and benefits continuation
period and for a period of one (1) year following the end of such salary and
benefits continuation, Executive shall not, on behalf of Executive or any other
period, firm, company business or other legal entity, directly or indirectly,
recruit, solicit, influence, encourage or assist others in recruiting,
soliciting, influencing, or encouraging, any employee, representatives or
advisor of the Company to terminate his or her employment relationship with the
Company and/or to work in any manner for Executive, or any entity affiliated
with Executive.

 

- 5 -



--------------------------------------------------------------------------------

12. Non-Solicitation of Customers. So long as Executive is employed by the
Company and for one (1) year after Executive’s termination from the Company for
any reason without salary and benefits continuation, or if terminated with
salary and benefits continuation, during the salary and benefits continuation
period and for a period of one (1) year following the end of such salary and
benefits continuation, Executive shall not, on behalf of Executive, or any other
person, firm, company, business, or other legal entity, solicit, contact, call
upon, initiate communications with or attempt to initiate communications with
any Customer of the Company for the purpose of selling or providing products
similar to or competitive with those manufactured or sold by the Company entity
employing Executive. As used herein, “Customer” is limited to customers with
whom Executive had contact or business dealings while employed by the Company
and those customers about whom Executive was provided Confidential Information.

13. Clawback. In the event the Executive violates any provision of this
Agreement, as reasonably determined by CBE’s Board or Directors (the “Board”) or
any Committee comprised of members of the Board, or if Executive engages in
activities including, but not limited to, (a) performing services for or on
behalf of any Competitor of, or competing with, the Company or any Affiliate;
(b) a violation or applicable business ethics policies or business policies of
the Company or any Affiliate; (c) unauthorized disclosure of Confidential
Information of the Company or any Affiliate; (d) fraud or misconduct; (e) an act
or acts of personal dishonesty by the Executive intended to result in the
personal enrichment of the Executive; (f) wanton and willful misconduct or gross
negligence by the Executive in the performance of his or her duties and
obligations; (g) neglect of Executive’s assigned duties; (h) a criminal act
including, but not limited to, the arrest or indictment for an alleged criminal
act; (i) CBE is required to complete an accounting restatement due to material
noncompliance with financial reporting requirements; or (j) any other conduct
detrimental to the Company or any Affiliate, including the Company’s or any
Affiliate’s reputation as reasonably determined by the Board or any Committee
comprised of members of the Board, then (i) any Restricted Stock Units granted
hereunder that have not yet vested shall immediately be canceled for no
consideration, and (ii) with respect to Restricted Stock Units that have
previously vested, the Executive shall immediately repay to the Company an
amount in cash equal to the aggregate fair market value of the Common Shares
distributed to the Executive, as determined on the date of the award vested
based on the closing price of CBE’s shares on the New York Stock Exchange on
such date, including the value of any Common Shares used to satisfy tax
withholding requirements, plus the amount of dividend equivalents paid with
respect to such award. Clause (ii) of the preceding sentence shall only apply
with respect to Restricted Stock Units awarded to Executive (A) on or after the
date of Executive’s termination of employment, (B) within the three-

 

- 6 -



--------------------------------------------------------------------------------

year period prior to the date of Executive’s termination of employment or, if
earlier, the date of Executive’s violation of this Agreement, or (C) in the
event of an accounting restatement, within the three-year period prior to the
accounting restatement and the one-year period following the inaccurate
financial filing that leads to such restatement.

14. Representations by Executive. Executive acknowledges that the Company is
relying on Executive’s agreement to comply with the terms of this Agreement as a
condition of granting Restricted Stock Units to Executive, including Sections
10, 11, 12 and 13 of this Agreement. Executive agrees to immediately disclose to
the Company any activity, negotiations, or job offers relating to potential
future employment which would be in violation of any provision of this
Agreement. If Executive fails to comply with this Agreement, or challenges the
enforceability of any of its provisions, or if a Court finds any provision to be
unenforceable, Executive will not be entitled to receive or retain the benefits
set forth in this Restricted Stock Unit Agreement.

15. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all persons lawfully claiming under
the Executive.

16. Arbitration. Any claim or dispute arising in connection with this Agreement
which is not settled by the parties within sixty (60) days of notice thereof
first being given by either party to the other shall be finally settled by
arbitration (under the Employment Dispute Resolution Rules of the American
Arbitration Association), and judgment upon the award rendered by the arbitrator
may be entered in any court having jurisdiction over it. There shall be one
arbitrator, who shall be compensated at his normal hourly or per diem rate for
all time spent in connection with the arbitration proceedings and pending final
award appropriate compensation and expenses shall be advanced equally by the
parties. The arbitrator shall actively manage the arbitration to make it fair,
expeditious, economical and less burdensome and adversarial than litigation, and
the award rendered shall not include punitive damages and shall state its
reasoning. The arbitrator’s fees and expenses shall be shared equally by each
party. This provision is intended to conform to Texas law and said law may be
substituted for any term of this provision that does not conform to that law.

17. Injunctive Relief. Executive agrees that in the event of any violation of
this Agreement by Executive, the Company shall be entitled, in addition to any
other rights or remedies which it might have, to maintain an action for damages
and permanent injunctive relief, and in

 

- 7 -



--------------------------------------------------------------------------------

addition the Company shall be entitled to preliminary injunctive relief, it
being agreed and understood that the substantive and irreparable damages which
the Company might sustain upon any such violation could be impossible to
ascertain in advance. Executive further agrees that nothing in this Agreement
shall be construed as a limitation upon the remedies the Company might have for
any wrongs of Executive.

18. Governing Law and Venue. This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the state of Texas including all
matters of construction, validity and performance. The parties further agree
that any lawsuit under this Agreement must be brought in state or federal court
in Harris County, Texas.

IN WITNESS THEREOF, the parties have executed this Agreement as of the date
first written above.

 

   Heath B. Monesmith Vice President, Human Resources EXECUTIVE  

Name

Title

Division

 

- 8 -